UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 _____________

                Nos. 11-3813 and 11-3814
                     _____________

    INTERFAITH COMMUNITY ORGANIZATION;
  LAWRENCE BAKER; MARTHA WEBB HERRING;
MARGARET WEBB; WINSTON CLARKE; MARGARITA
                  NAVAS;
   HACKENSACK RIVERKEEPER, INC.; WILLIAM
                 SHEEHAN

                            v.

    HONEYWELL INTERNATIONAL, INC, F/K/A
                Alliedsignal, Inc;
  RONED REALTY OF JERSEY CITY, INC.; RONED
 REALTY OF UNION CITY, INC.; W.R. GRACE & CO;
         ECARG INC; W.R. GRACE LTD;
  *KELLOGG STREET 80 PROPERTY; *KELLOGG
                    STREET
   440 PROPERTY, LLC.; *KELLOGG STREET 60
               PROPERTY, LLC

  Honeywell International, Inc., Kellogg Street 80 Property,
                          LLC,
   Kellogg Street 440 Property, LLC, Kellogg Street 60
                      Property, LLC

                Appellants in No. 11-3913

           *(Pursuant to Fed. R. App. P. 12(a))
                    _____________

 JERSEY CITY MUNICIPAL UTILITIES AUTHORITY;
    ELIZABETH ROSARIO; RAFAEL ROSARIO;
   HACKENSACK RIVERKEEPER, INC.; WILLIAM
                   SHEEHAN;
     WINSTON CLARKE; LAWRENCE BAKER;
     JERSEY CITY INCINERATOR AUTHORITY
                             v.

 HONEYWELL INTERNATIONAL INC; PAUL TRENK;
                      STEVE GALLO;
  BOB CIASULLI; DEGEN OIL AND CHEMICAL CO;
       INLAND SOUTHEAST JERSEY CITY, LLC;
        KELLOGG STREET 60 PROPERTY, LLC;
        KELLOGG STREET 80 PROPERTY, LLC;
        KELLOGG STREET 440 PROPERTY, LLC;
   100 KELLOGG STREET, LLC; NEW JERSEY CITY
                       UNIVERSITY;
                 JERRAMIAH T. HEALY;
  OREN DABNEY, In his official capacity as Director of
Jersey City Incinerator Authority; JOHN YURCHAK, In his
               official capacity as Director of
Jersey City Department of Public Works; DANIEL BECHT,
                    Executive Director of
         Jersey City Municipal Utilities Authority;
   BAYONNE MUNICIPAL UTILITIES AUTHORITY;
   CARLOS M. HERNANDEZ, In his official capacity as
          President of New Jersey City University

 Honeywell International, Inc., Kellogg Street 80 Property,
                           LLC,
   Kellogg Street/440 Property, LLC, Kellogg Street 60
                      Property, LLC,
                                      Appellants in 11-3814
                   ___________
    On Appeal from the United States District Court
              for the District of New Jersey
         (Civil Action Nos. 95-2097 & 05-5955)
    District Judge: Honorable Dennis M. Cavanaugh
                       ___________
                Argued December 20, 2012

      Before:   McKEE, Chief Judge, SLOVITER and
                VANASKIE, Circuit Judges

                   (Filed: July 8, 2013 )


Lisa S. Blatt, Esq. [ARGUED]
Michael D. Daneker
Dirk C. Phillips
R. Stanton Jones
Arnold & Porter
555 12th Street, N.W.
Washington, D.C. 20004
       Counsel for Appellants

Bruce J. Terris
Carolyn Smith Pravlick, Esq. [ARGUED]
Michelle Weaver
Terris, Pravlik & Millian, LLP
1121 12th Street, N.W.
Washington, D.C. 20005-4632
        Counsel for Appellees

                         ___________

               ORDER AMENDING OPINION
                     ___________


VANASKIE, Circuit Judge.

      IT IS NOW ORDERED that the above-captioned
opinion be amended as follows:

On page 31 of the Court’s Opinion, the phrase “because
review of this issue is barred by collateral estoppel” shall be
deleted.

This amendment does not change the date of filing (July 8,
2013).




                                    /s/ Thomas I. Vanaskie
                                    Circuit Judge

DATED: July 11, 2013